Exhibit 10.11
 
CALL OPTION AGREEMENT
 
This CALL OPTION AGREEMENT (this “Agreement”) is made and entered into as of May
14, 2010 (the “Effective Date”), between Wang Xinshun, a resident of the
People’s Republic of China (the “PRC”), with ID Card Number of (the “Purchaser”)
and Li Yuet Har , a resident of the Hongkong, with ID Card number of  (the
“Seller”).  Purchaser and Seller are also referred to herein together as the
“Parties” and individually as a “Party.”
 
RECITALS
 
WHEREAS, Fuhai International Investment Group Limited, is a corporation
incorporated in Marshall Islands (“Holding Co.”) and the Seller holds 100%
shares of common stock (the “Common Stock”) of the Holding Co., representing
100% of total issued and outstanding common stock of the Holding Co. ;


WHEREAS, the Holding Co. currently holds 500 shares of the common stock of SHUN
CHENG HOLDINGS HONG KONG LIMITED, a corporation incorporated in Hong Kong (the
“HK Co.”), representing 5% of total issued and outstanding common stock of the
HK Co..


WHEREAS, the HK Co. holds 100% share equity of Anyang Shuncheng Energy
Technology Co., Ltd., a wholly foreign owned enterprise incorporated in PRC,
which consolidates all the financials of the Henan Shuncheng Group Coal Coke
Co., Ltd. (the “Company”) via contractual arrangement. Seller has agreed with
the Purchaser to enter into this Agreement, as a condition to the Purchaser
continuing to provide services to the Company, as its Chief Executive Officer;
 
WHEREAS, the Seller has determined that it is in her best interest to receive
benefits from the Purchaser’s performance as Chief Executive Officer of the
Company;
 
WHEREAS, the Seller desires to grant to the Purchaser an option to acquire all
the shares of Common Stock held by him/her, representing 100% of total issued
and outstanding common stock of the Holding Co (for purposes of this Agreement,
including the Call Right described herein, the “Seller’s Shares”) pursuant to
the terms and conditions set forth herein;


NOW, THEREFORE, the Parties, in consideration of the foregoing premises and the
terms, covenants and conditions set forth below, and for other good and valuable
consideration, receipt of which is acknowledged, hereby agree as follows:
 
AGREEMENT
 
1.  DEFINITIONS; INTERPRETATION


1.1. Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions:
 
“Bankruptcy Law” means any Law of any jurisdiction relating to bankruptcy,
insolvency, corporate reorganization, company arrangement, civil rehabilitation,
special liquidation, moratorium, readjustment of debt, appointment of a
conservator, trustee or receiver, or similar debtor relief.
 
“Business Day” means any day on which commercial banks are required to be open
in the United States.
  
“Call Price” means, with respect to any exercise of the Call Right, US Dollar
0.0001 per share of the Seller’s Shares subject to any Call Exercise Notice.
 
“Conditions” means Conditions 1 through 3, as defined below, in the aggregate.
 

--------------------------------------------------------------------------------


 
“Condition 1” means: the entry by the Purchaser and the Company into a binding
employment agreement for a term of not less than five years for Purchaser to
serve as the Company’s Chief Executive Officer.
 
“Condition 2” means the Company and its subsidiaries achieving not less than 80%
of US$18 million in after-tax net income, as determined under United States
Generally Accepted Accounting Principles consistently applied (“US GAAP”) for
the fiscal year ended December 31, 2010.


“Condition 3” means the Company and its subsidiaries achieving not less than 80%
of US$10 million in after-tax net income as determined under US GAAP, for the
six months period from January 1, 2011 ended June 30, 2011.


"Distributions" means any cash proceeds arising from or in respect of, or in
exchange for, or accruing to or in consequence of the Seller’s Shares from the
date hereof to the Expiration Date, including without limitation, the Dividends.


"Dividends" means the dividends declared by Holding Co and accrued in respect of
the Seller’s Shares (whether or not such dividends shall have been paid and
received by the Purchaser or his Nominee(s)).
 
“Government Authority” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government;
(c) governmental or quasi governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Person and any court or other tribunal); or (d)
individual, Person or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.
 
“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, constitution, principle of common law, resolution, ordinance, code,
order, edict, decree, proclamation, treaty, convention, rule, regulation,
permit, ruling, directive, pronouncement, requirement (licensing or otherwise),
specification, determination, decision, opinion or interpretation that is, has
been or may in the future be issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Government Authority.
 
"Nominee" means such person nominated by the Purchaser in the Transfer Notice to
be the transferee of the Call Right or the Seller’s Shares;


“Person” means any individual, firm, company, corporation, limited liability
company, unincorporated association, partnership, trust, joint venture,
governmental authority or other entity, and shall include any successor (by
merger or otherwise) of such entity.
 
“Transfer Notice” means the notice substantially in the form set out in Appendix
B.


“Call Right”, means according to the context, the option that the Purchaser has
to purchase the Seller’s Shares or the shares of the Ultimate Controller upon
conversion, subject to the terms and conditions of this Agreement.


1.2. Interpretation.
 
(a) Certain Terms. The words “hereof,” “herein,” “hereunder” and similar words
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” is not limited and means “including without
limitation.”
 
2

--------------------------------------------------------------------------------


 
(b) Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections herein are to Sections of this Agreement. The titles,
captions and headings of this Agreement are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
 
(c) Reference to Entities, Agreements, Statutes. Unless otherwise expressly
provided herein, (i) references to a Person include its successors and permitted
assigns, (ii) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements and other modifications thereto or supplements thereof and
(iii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.
 
2.  CALL RIGHT, VOTING TRUST AND CONVERSION RIGHT


2.1. Call Right. The Purchaser shall have, during the Exercise Period (as
defined below), and when a Condition is met, the right and option to purchase
from the Seller, and upon the exercise of such right and option the Seller shall
have the obligation to sell to the Purchaser or his Nominee(s), a portion of the
Seller’s Shares identified in the Call Exercise Notice (the “Call Right”).
Purchaser or Nominee(s) shall be permitted to purchase, and Seller shall be
obligated to sell, the following number of Seller’s Shares upon the attainment
of the following Conditions:


Condition
The percentage that Seller’s Shares take up in total share capital of Holding
Co. as to which there is a Call Right
   
Condition 1
     
Condition 2
50%
   
Condition 3
Up to 100%
   

 
Notwithstanding anything in this Agreement, in case that the Seller violates any
provision of this Agreement, the Purchaser shall receive an irrevocable Call
Right to any and all of the Seller’s Shares then held by the Seller, without any
regard to the Conditions being met. The Purchaser shall be entitled to exercise
such Call Right immediately and the Seller shall transfer to the Purchaser or
his Nominee(s) all of the Seller’s Shares immediately upon the Purchaser’s or
his Nominee(s)’s exercise of such Call Right.


2.2. Call Period. The Call Right shall be exercisable by Purchaser, by
delivering a Call Exercise Notice at any time during the period (the “Exercise
Period”) commencing on the date hereof and ending at 6:30 p.m. (New York time)
on the fifth anniversary date therefrom (such date or the earlier expiration of
the Call Right is referred to herein as the “Expiration Date”).


2.3.               Nominees: The Purchaser may, at any time during the Exercise
Period, at his sole discretion, nominate one or more person(s) (each a
“Nominee”) to be the transferee(s) of whole or part of his Call Right, who shall
hold and/or exercise the transferred Call Right on behalf of the Purchaser.


2.4. Exercise Process. In order to exercise the Call Right during the Exercise
Period, the Purchaser or his Nominee(s) shall deliver to the Seller, a written
notice of such exercise substantially in the form attached hereto as Appendix A
(a “Call Exercise Notice”) to such address or facsimile number as set forth
therein. The Call Exercise Notice shall indicate the number of the Seller’s
Shares as to which the Purchaser or his Nominee(s) is/are then exercising
his/her Call Right and the aggregate Call Price. Provided the Call Exercise
Notice is delivered in accordance with Section 5.4 to the Seller on or before
6:30 p.m. (New York time) on a Business Day, the date of exercise (the “Exercise
Date”) of the Call Right shall be the date of such delivery of such Call
Exercise Notice. In the event the Call Exercise Notice is delivered after 6:30
p.m. (New York time) on a Business Day or on a day which is not a Business Day,
the Exercise Date shall be deemed to be the first Business Day after the date of
such delivery of such Call Exercise Notice. The delivery of a Call Exercise
Notice in accordance herewith shall constitute a binding obligation (a) on the
part of the Purchaser or his Nominee(s) to purchase, and (b) on the part of the
Seller to sell, the Seller’s Shares subject to such Call Exercise Notice in
accordance with the terms of this Agreement.
 
3

--------------------------------------------------------------------------------


 
2.5. Call Price. If the Call Right is exercised pursuant to this Section 2, as
payment for the Seller’s Shares being purchased by the Purchaser or Nominee(s)
pursuant to the Call Right, such Purchaser or Nominee(s) shall pay the aggregate
Call Price to the Seller within fifteen (15) Business Days of the Exercise Date.
 
2.6 Delivery of the Shares. Upon the receipt of a Call Exercise Notice, the
Seller shall deliver, or take all steps necessary to cause to be delivered the
Seller’s Shares being purchased pursuant to such Call Exercise Notice within
three (3) Business Days of the date of a Call Exercise Notice.


2.7               Transfer Notice: In case that the Purchaser transfers any or
all of his Call Right to one or more Nominees in accordance with Section 2.3
above, the Purchaser shall provide a Transfer Notice to the Seller.


2.8        Voting Trust: The Seller hereby agrees to irrevocably appoint the
Purchaser with the exclusive right to exercise, on his/her behalf, all of
his/her voting rights of the Seller’s Shares in accordance with the relevant
laws and Articles of Association or similar constitutional documents of the
Holding Co.; the Purchaser shall have right to vote on behalf of the Seller to
vote for relevant issues including but not limited to selling or transferring
all or any of his/her shares of the Holding Co., and to appoint and elect the
directors of the Holding Co. before all Seller’s Shares are transferred to the
Purchaser. The Purchaser agrees to accept such authorization.


3.           ENCUMBRANCES; TRANSFERS, SET-OFF AND WITHHOLDINGS


3.1.           Encumbrances. Upon exercise of the Call Right, the Seller’s
Shares being purchased shall be sold, transferred and delivered to the Purchaser
free and clear of any claim, pledge, charge, lien, preemptive rights,
restrictions on transfers (except as required by securities laws of the United
States), proxies, voting agreements and any other encumbrance whatsoever.
 
3.2           Transfers. Prior to the Expiration Date, the Seller shall continue
to own, free and clear of any hypothecation, pledge, mortgage or other
encumbrance, except pursuant to this Agreement and except in favor of the
Collateral Agent (as defined below) for the benefit of the Purchaser, such
amount of the Seller’s Shares as may be required from time to time in order for
the Purchaser to exercise his Call Right in full.
 
3.3.           Set-off. The Purchaser shall be entitled to receive all of the
Seller’s Shares subject to the exercise of a Call Right, and for the purposes of
this Agreement, Seller hereby waives, as against the Purchaser or his
Nominee(s), all rights of set-off or counterclaim that would or might otherwise
be available to the Seller.
 
3.4           Escrow of the Seller’s Shares.
 
(a)            Upon execution of this Agreement, the Seller shall deliver to
Global Law Office, with an address at 15th Floor, Tower 1, China Central Place,
No.81 Jianguo Road, Beijing, China 100025, as Collateral Agent (the “Collateral
Agent”), stock certificates representing the Seller’s Shares. The stock
certificates representing the Seller’s Shares (together with duly executed stock
powers in blank) shall be held by the Collateral Agent.
 
(b)            Upon receipt of a Call Exercise Notice, the Collateral Agent
shall promptly deliver the Seller’s Shares being purchased pursuant to such Call
Exercise Notice in accordance with the instructions set forth therein.  In the
event that the Collateral Agent shall receive notice from the Parties that the
Conditions have not been met, the Seller’s Shares shall be distributed in
accordance with their instructions.
 
4

--------------------------------------------------------------------------------


 
4.  REPRESENTATIONS，WARRANTIES AND COVENANTS.


4.1. Representations and Warranties by the Seller. The Seller represents and
warrants to the Purchaser that:
 
(a)           Valid and Binding Obligations. This Agreement, and all agreements
and documents executed and delivered pursuant to this Agreement, constitute
valid and binding obligations of the Seller, enforceable against such Seller in
accordance with its terms, subject to applicable Bankruptcy Laws and other laws
or equitable principles of general application affecting the rights of creditors
generally.
 
(b)           No Conflicts. Neither the execution or delivery of this Agreement
by the Seller nor the fulfillment or compliance by the Seller with any of the
terms hereof shall, with or without the giving of notice and/or the passage of
time, (i) conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under,  any contract or any judgment,
decree or order to which Seller is subject or by which the Seller is bound, or
(ii) require any consent, license, permit, authorization, approval or other
action by any Person or Government Authority which has not yet been obtained or
received. The execution, delivery and performance of this Agreement by the
Seller or compliance with the provisions hereof by the Seller do not, and shall
not, violate any provision of any Law to which the Seller is subject or by which
it is bound.
 
(c)           No Actions. There are no lawsuits, actions (or to the best
knowledge of the Seller, investigations), claims or demands from any other third
party, or other proceedings pending or, to the best of the knowledge of the
Seller, threatened against the Seller which, if resolved in a manner adverse to
the Seller, would adversely affect the right or ability of the Seller to carry
out its obligations set forth in this Agreement (the “Actions”) as of the
execution of this Agreement. The Seller further warrants and covenants that such
actions will not occur after the execution of this Agreement.
 
(d)           Title. The Seller owns the Seller’s Shares free and clear of any
claim, pledge, charge, lien, preemptive rights, restrictions on transfers,
proxies, voting agreements and any other encumbrance whatsoever, except as
contemplated by this Agreement. The Seller has not entered into or is a party to
any agreement that would cause the Seller to not own such Seller’s Shares free
and clear of any encumbrance, except as contemplated by this Agreement.
 
                 (e)          Exercise of Rights. Without first obtaining
written instruction from the Purchaser, the Seller will not exercise any rights
in connection with the Seller’s Shares to which the Seller is entitled as of the
date of this Agreement, including but not limited to voting rights, share
transfer right, dividends rights, preemptive right or any rights in connection
with pledge, proxy, charge, lien. The Seller further warrants and covenants that
it will, unconditionally and immediately, exercise any rights in connection with
the Seller’s Shares in compliance with the Purchaser’s written instruction upon
its receipt of such written instruction.


4.2 Representations and Warranties by Purchaser. The Purchaser represents and
warrants to the Seller that:
 
(a)           Valid and Binding Obligations. This Agreement, and all agreements
and documents executed and delivered pursuant to this Agreement, constitute
valid and binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with its terms, subject to applicable Bankruptcy Laws
and other laws or equitable principles of general application affecting the
rights of creditors generally.
 
(b)           No Conflicts. Neither the execution nor delivery of this Agreement
by the Purchaser nor the fulfillment or compliance by the Purchaser with any of
the terms hereof shall, with or without the giving of notice and/or the passage
of time, (i) conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract or any judgment,
decree or order to which Purchaser is subject or by which Purchaser is bound, or
(ii) require any consent, license, permit, authorization, approval or other
action by any Person or Government Authority which has not yet been obtained or
received. The execution, delivery and performance of this Agreement by the
Purchaser or compliance with the provisions hereof by the Purchaser do not, and
shall not, violate any provision of any Law to which Purchaser is subject or by
which it is bound.
 
5

--------------------------------------------------------------------------------


 
(c)           No Actions. There are no lawsuits, actions (or to the best
knowledge of the Purchaser, investigations), claims or demands or other
proceedings pending or, to the best of the knowledge of the Purchaser,
threatened against the Purchaser which, if resolved in a manner adverse to the
Purchaser, would adversely affect the right or ability of the Purchaser to carry
out his obligations set forth in this Agreement.


4.3
Covenants.



(a)           Without the prior written consent of the Purchaser, the Seller
shall vote the Seller’s Shares such that Holding Co shall not, (i) issue or
create any new shares, equity, registered capital, ownership interest, or
equity-linked securities, or any options or warrants that are directly
convertible into, or exercisable or exchangeable for, shares, equity, registered
capital, ownership interest, or equity-linked securities of Holding Co, or other
similar equivalent arrangements, (ii) alter the shareholding structure of
Holding Co, (iii) cancel or otherwise alter the Seller’s Shares, (iv) amend the
charter or the by-laws of Holding Co, (v) liquidate or wind up Holding Co, (vi)
sell, transfer, assign, hypothecate or otherwise reduce the value of any assets
held by Holding Co, including but without limitation, any and all shares in
Holding Co. and the Company or (vi) act or omit to act in such a way that would
be detrimental to the interest of the Purchaser in the Seller’s Shares, (vii)
transfer, assign, pledge, hypothecate or vest any option on his shares in
Holding Co to any third party.  The Seller shall cause Holding Co. and the
Company to disclose to the Purchaser true copies of all the financial, legal and
commercial documents of Holding Co. and the Company and the resolutions of the
shareholders and the board of directors.


(b)           The Seller agrees that the Purchaser or his Nominee(s) shall be
entitled to all the Distributions in respect of the Seller’s Shares.  In the
event that any such Distributions have been received by the Seller for any
reason, the Seller shall, at the request of the Purchaser, pay an amount
equivalent to the Distributions received by him to the Purchaser or his
Nominee(s) at the time of the exercise of the Call Right by the Purchaser or his
Nominee(s).


(c)           The transaction contemplated hereunder and any information
exchanged between the Parties pursuant to this Agreement will be held in
complete and strict confidence by the concerned Parties and their respective
advisors, and will not be disclosed to any person except: (i) to the Parties’
respective officers, directors, employees, agents, representatives, advisors,
counsel and consultants that reasonably require such information and who agree
to comply with the obligation of non-disclosure pursuant to this Agreement; (ii)
with the express prior written consent of the other Party; or (iii) as may be
required to comply with any applicable law, order, regulation or ruling, or an
order, request or direction of a government agency; provided, however, that the
foregoing shall not apply to information that: (1) was known to the receiving
Party prior to its first receipt from the other Party; (2) becomes a matter of
public knowledge without the fault of the receiving Party; or (3) is lawfully
received by the Party from a third person with no restrictions on its further
dissemination.
 
(d)           If at any time: (i) the Seller fails to deliver the Seller’s
Shares in accordance with this Agreement, if such failure is not remedied on or
before the third Business Day after notice of such failure is given to the
Seller by the Purchaser; (ii) the Seller fails to comply with or perform any
agreement, covenant or obligation to be complied with or performed by the Seller
in accordance with this Agreement if such failure is not remedied on or before
the third Business Day after notice of such failure is given to the Seller by
the Purchaser; or (iii) the Seller (1) becomes insolvent or is unable to pay his
debts or fails or admits in writing his inability generally to pay his debts as
they become due; (2) makes a general assignment, arrangement or composition with
or for the benefit of his creditors; (3) institutes or has instituted against
him a proceeding seeking a judgment of insolvency or bankruptcy or any relief
under any Bankruptcy Law, (4) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for him or for all or substantially all his assets;
(5) has a secured party that takes possession of all or substantially all his
assets or has a distress, execution, attachment, sequestration or other legal
process levied, enforced or sued on or against all or substantially all his
assets, (6) causes or is subject to any event with respect to him which, under
the applicable Law, has an analogous effect to any of the events described in
clauses (1) through (5); or (7) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts, then the Call Right shall become immediately exercisable in respect of all
of the Seller’s Shares without further regard to the occurrence of any of the
Conditions as per Section 2 of this Agreement.


6

--------------------------------------------------------------------------------




5.  MISCELLANEOUS.


5.1. Governing Law; Jurisdiction. This Agreement shall be construed according
to, and the rights of the Parties shall be governed by, the laws of the State of
New York, without reference to any conflict of laws principle that would cause
the application of the laws of any jurisdiction other than New York. Each Party
hereby irrevocably submits to the exclusive jurisdiction of the federal and
state courts sitting in the City of New York, for the adjudication of any
dispute hereunder or in connection herewith, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that such, suit, action or proceeding is brought in
an inconvenient forum, or that the venue of such suit, action or proceeding is
improper.
 
5.2. Successors and Assigns. No Party may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other Party. The
provisions hereof shall inure to the benefit of, and be binding upon, the
successors and permitted assigns of the Parties.
 
5.3. Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between and among the Parties with regard to the
subject matter hereof. Any term of this Agreement may be amended only with the
written consent of each Party.
 
5.4. Notices and Other Communications. Any and all notices, requests, demands
and other communications required or otherwise contemplated to be made under
this Agreement shall be in writing and shall be provided by one or more of the
following means and shall be deemed to have been duly given (a) if delivered
personally, when received, (b) if transmitted by facsimile, on the date of
transmission with receipt of a transmittal confirmation, or (c) if by an
internationally recognized overnight courier service, one Business Day after
deposit with such courier service. All such notices, requests, demands and other
communications shall be addressed to such address or facsimile number as a party
may have specified to the other parties in writing delivered in accordance with
this Section 5.4.
 
5.5. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Person hereunder, upon any breach or default under this
Agreement, shall impair any such right, power or remedy nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Person hereunder
of any breach or default under this Agreement, or any waiver on the part of any
Person of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing and
signed by the waiving or consenting Person.


 5.6. Severability. If any provision of this Agreement is found to be invalid or
unenforceable, then such provision shall be construed, to the extent feasible,
so as to render the provision enforceable and to provide for the consummation of
the transactions contemplated hereby on substantially the same terms as
originally set forth herein, and if no feasible interpretation would save such
provision, it shall be severed from the remainder of this Agreement, which shall
remain in full force and effect unless the severed provision is essential to the
rights or benefits intended by the Parties. In such event, the Parties shall use
best efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly affects the Parties’ intent in entering
into this Agreement.
 
5.7 Construction. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rules of
strict construction will be applied against any Party.
 
7

--------------------------------------------------------------------------------


 
5.8. Further Assurances. The Parties shall perform such acts, execute and
deliver such instruments and documents and do all other such things as may be
reasonably necessary to effect the transactions contemplated hereby.
 
5.9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. Execution and delivery of this Agreement by exchange of
facsimile copies bearing the facsimile signature of a Party shall constitute a
valid and binding execution and delivery of this Agreement by such Party.
 
[Remainder of the Page Intentionally Left Blank]


8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.





         
Purchaser:
         
/s/ Wang Xinshun
 
Wang Xinshun




         
Seller:
         
/s/ Li Yuet Har
 
Li Yuet Har



 
9

--------------------------------------------------------------------------------


 
APPENDIX A
Form of Exercise Notice
 
 [________________] (the “Seller”)
[________________]
[________________]
Attention: [_______]



 
Re:
Call Option Agreement dated ____________ (the “Call Option Agreement”) between
[                                    ]  (“Purchaser”) and
[                                      ] (“Seller”).



Dear Sir:


In accordance with Section 2.4 of the Call Option Agreement, Purchaser hereby
provides this notice of exercise of the Call Right in the manner specified
below:



 
(a)
The Purchaser hereby exercises its Call Rights with respect to Seller’s Shares
pursuant to the Call Option Agreement.

 

 
(b)
The Purchaser intends to buy [    ] Seller’s Shares and shall pay the sum of
$____________ to the Seller.

 
 
Dated: _______________, ______
       
 













10

--------------------------------------------------------------------------------


 
APPENDIX B




Form of Transfer Notice






To           :           [                                    ] (the “Seller”)


From       :           [                                    ] (the “Purchaser”)




I, the undersigned, refer to the Call Option Agreement (the "Call Option
Agreement") dated [     ], 2010 made between Purchaser and Seller.  Terms
defined in the Call Option Agreement shall have the same meanings as used
herein.


I hereby give you notice that I will transfer to [Nominees' names] the following
portion of the Call Right, expressed in terms of the number of Seller’s Shares
represented by the portion of the Call Right transferred in accordance with the
terms and conditions of the Call Option Agreement,.




Nominees
Option Shares to be Transferred
                       





Dated [ ]




Yours faithfully




___________________________
Name:
 [Purchaser]


 

11